Title: From George Washington to Major General Alexander McDougall, 9 February 1779
From: Washington, George
To: McDougall, Alexander

Dear Sir,
Head Quarters Middle Brook Feby 9 1779

In my letter of the 29th Ulto I briefly acknowleged the receipt of your favours of the 10th of december 11th and 19th of Jany and promised you a particular answer to their contents so soon as I should be disengaged from the variety of pressing business in which I was, at that time, immersed. I returned to Camp, three days since, and embrace the earliest opportunity of resuming your letters; though from a multiplicity of business incident to my arrival, I shall not have it in my power to be as full and as minute as I could wish—I shall however endeavour to comprehend the most important parts; and shall include your subsequent letters of the 25th of Jany and 4th instant.
I persuade myself, my dear Sir, you need no assurances of my perfect confidence and esteem. The occasions are too numerous and unequivocal in which it has been testified to make the assistance of words necessary to your conviction. So far as I have been concerned in the disposition; if you have not always been employed in the manner most agreeable to yourself—you have at least been employed; as far as circumstances would permit, where the nature of the service in my judgment made the talents and qualifications of a good officer, requisite. My opinion of your merit has had a principal share in regulating my choice of the stations you have been appointed to fill. I sincerely regret the instances you enumerate, in which you have found your feelings wounded from another quarter; but you will remember, my dear Sir, that we are young in the business in which we are engaged; and that more of our errors proceed from inexperience and inadvertency, than from an inclination to do wrong.

With respect to the nature of your present command, you will recollect, that by the last arrangement of Congress, it was comprehended in the Northern department, and cannot therefore be considered as separate—The peculiar situation of the different commands on the East side of the North River will more especially preclude the idea, at this time—You intimate a desire to know, whether you will continue where you are, ’till the opening of the next campaign. As far as I am able to judge of the matter, I should answer in the affirmative; but what changes Congress may hereafter think proper to make, or the exigencies of military service may require, it is not in my power to foresee.
The distresses of the posts under your command for the articles of flour and forage are truly embarrassing—They are the more deplorable, as similar ones are felt in every other part—This camp has been, not long since, reduced to an alarming extremity for the want of forage—The truth is, there is a real scarcity of the two articles—The country is in a great degree exhausted, and our money is of so little value, that it affords hardly any temptation to the farmers to furnish what they have. I have however conversed with the Commissary General on the subject of flour, and he thinks, there will be no danger of your suffering materially on that account, if the situation of the roads will permit transportation. He intends in a few days to pay you a visit, and assures me he will do every thing in his power to prevent a deficiency in his department. On your part I am convinced no exertions will be omitted to remedy the inconveniences, under which you labour; and the measures you have already taken appear to be well calculated for the purpose.
Danbury and its dependencies derive their supplies East of Hudson’s River.
I wish our prospect with respect to Cannon was better than it is—An early application was made for the Sommersets’ cannon but it was refused. The state of Massachusettes reserves it to fortify the harbour of Boston—An estimate was made some time since, by General Du Portail at my desire, and transmitted to Congress of the quantity and sizes of cannon necessary for the Highland posts; but I have as yet received no satisfactory information of a supply. I directed General Knox in some arrangements he has been lately making with Congress relative to the Ordnance department, to make this a particular object of his attention. I shall also direct him to furnish you with the mortars you mention, in addition to those already at the post. The cannon wanted for Kings ferry must for the present be taken from West Point: The addition of two small bomb batteries to those works will be an useful expedient.

When you have completed your intended survey of the works at West point, I shall be obliged to you for communicating the result as you propose. From the manner in which you speak of employing Mr Gouvion in this business, I am in doubt whether Col: Koshiosko still remains at West Point, or not. As he has not been removed by my order or permission, I should imagine he is still there. If he is, he will inform you of the plan agreed upon between General Du Portail and myself, which he was instructed in the first place to carry into execution, afterwards to receive such additions and improvements, as might be found necessary to render the plan more perfect—I have spoken to General Du Portail, on your request concerning Col. De la Radiere or Gouvion. Whether the former will be sent or the latter continued will depend on circumstances which are not now decided—But if Koshiosko be still at West Point, as he is a senior officer he must of necessity have the chief direction.
Your observation on the inconvenience of the regimental pay Masters coming to Head Quarters is just—To obviate it, so soon as the military chest receives a supply, which is momently expected—I shall send a person in the Pay Master Generals line to pay off the troops on the other side the river. He will also be authorised to discharge any accounts, which may have arisen for contingent expences at the respective posts.
I mentioned to you in my last that on my arrival at this place, I should send you some hard money—I only wait to forward it by a safe hand. Fifty guineas are all my stock will spare; but as you express a desire to have a larger sum—I shall immediately transmit your application for that purpose to Congress.
I am sorry our stock of cloathing will not admit of a discretionary power being lodged with the officers commanding at detached posts, for supplying the men under their command. The want of system in the cloathing department renders it impossible to make regular distributions to the several posts of the quantity proper for each; and as there is but a very scant and inadequate supply for the whole, if the power of directing issues were placed in a variety of hands, the consequence would be, that particular corps would be completely furnished, while others were left wholly destitute—The want of a general knowlege of our means and of our wants in some and partiality in others would naturally produce this effect. There will indeed occur some cases of necessity which will oblige an officer to exercise the power in question—The instance you mention is of this nature; but whenever it can be avoided, it will be best to do it.
It is the province of the Quarter Master General to provide for the artificers and others of a similar description. I have understood he has done it. That part of your letter which relates to this subject shall be communicated to him, in order that relief may be afforded—The inconvenience of which you complain—of drawing artificers from the posts under your direction for the Northern service—I believe will cease.
In the distribution of blankets to the army, it has been customary to give a proportionable number of the small ones to make them equivalent to the intended number of the common size.
I am very much obliged to you for your sentiments on the proposed Northern operations—Your remarks appear to me to have great weight, and to be well worthy the most attentive consideration.
You hint a suspicion, that some of the Commissaries are concerned in carrying on a traffic for provisions with the enemy. If it were possible to detect any of them, it would be worth all the pains that could be bestowed upon it—I request you will try every expedient in your power to make a thorough discovery.
With respect to calling for returns from the purchasing Commissaries, there can be no doubt of its propriety. An officer otherwise could not know what he had to depend upon; and the concealment would be liable to the abuses you suggest. You will therefore insist upon a compliance. I mentioned the matter to Colonel Wadsworth, who is on all occasions very reasonable, and, I dare say, will rectify the misapprehension of his deputies.
Though the removal of Poor’s brigade to the Highlands would be attended with the advantages you have in view; yet there are objections to it, some of which will occur to you, that prevent my adopting the measure at this particular juncture. With respect to the party from General Putnam’s division, to join the advanced corps from yours, I should not choose to interfere in an arrangement of this nature; but I most ardently wish there could be a perfect co-operation, between you, agreeable to my instructions on this head, as I am convinced the covering the country effectually and the good of the service in every other respect would be promoted by it.
I have directed a troop of horse, which makes a part of Col. Armand’s corps to join you. This will answer the purpose of the party which you desire.
The arrangement of the bay line is not yet completed. A late resolution of Congress directs me to finish the arrangement of the army and takes the business out of the hands of the Committee. I shall endeavour to execute it as speedily as possible. In the mean time, if there are any preparatory measures you can take, which may conduce to dispatch they will be desireable.
I approve of the appointment of Buchanan. With the truest regard and esteem—I am Dear Sir Your most Obedt servt
Go: Washington

P.S. It gives me pleasure to observe your anxiety for prosecuting the works at West Point—It is certain nothing can be more important than effectually to secure the communication of the river against the next campaign. Herewith you will find the copy of a General order founded upon a late resolve of Congress for recruiting the army during the war—A sum of money for the purpose is hourly expected, part of which shall be immediately transmitted to you. I am persuaded you will do every thing in your power to give success to the measure.
